DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 was filed after the mailing date of the Notice of Allowance of December 3, 2021 and concomitantly with the Request for Continued Examination on January 4, 2022 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached to this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Doug Mueller on January 11, 2022.
The application has been amended as follows: 
In the Claims:
Cancel Claim 2 in its entirety and insert the following new claim 2:
--Claim 2 (Amended) The sulfate ion removal system according to claim 1, wherein
		the nanofiltration membrane further comprises a separation functional layer, 
the separation functional layer is composed of a polyamide prepared from a monomer that is at least one selected from the group consisting of piperazine and a piperazine derivative, and
the cationic coating is disposed on or over the surface of the separation functional layer and contains a polymer having a repeating unit represented by the following formula (1):


    PNG
    media_image1.png
    551
    2370
    media_image1.png
    Greyscale

wherein N+ is a nitrogen atom constituting a quaternary ammonium cation, and
R1 and R2 are each independently a substituent containing a carbon atom bonded to the nitrogen atom. --



Allowable Subject Matter
Applicant submitted an IDS which included references which included the European Search Report and the references cited have been fully and carefully considered by the Examiner.  Particular attention was given to the Ramamoorthy et al. reference however, there is not teaching, suggestion, motivation or knowledge skill or ability to the ordinary artisan reading the Ramamoorthy et al. reference to provide a nanofiltration membrane which is removes sulfate ions from water wherein the water is passed through one or more nanofiltration membranes for removing sulfate ions form the water to be treated which is disposed within a flow passage and wherein the nanofiltration membrane surface includes a cationic coating for sulfate ion removal.  Ramamoorthy et al. teach using a nanofiltration membrane for selective removal of monovalent anions namely fluorides and chlorides.  The concept of sulfate ion removal has not been taught or suggested also there is no suggestion to include a cationic surface coating on the nanofiltration membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Strauss et al. teach a high flux chlorine resistant coating for sulfate removal membrane.  The membrane is a filtration membrane comprising a hydrophilic polymer, a surfactant and one or more charged compounds containing one or more sulfonate functionalities.  Koiwa et al. teach a separation membrane for water purification including a polyfunctional amine layer.  Gonzalez teach a process for removing sodium sulfate from biologically treated wastewater.  Mok et al. teach improved method for removing fluoride from an aqueous stream.  Wang et al. teach a nanofiltration membrane and method of manufacture.  Kozak et al. teach a process for producing a low sulfate organic /sulfate aqueous solution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771